 

 

CaGaselb-1y-O80879VCFEbOWWDapornarek® Ried 3/28/16 Page 2 of 2 Pagel: 24.7

 

RETURN OF SERVICE
serie of the Summons and complaint was made by | DATE 3/27/2019

 

 

NAME OF SERVER (PRINT) Richard Sanfillipo TITLE Process Server

Check one box below to indicate appropriate method of service

 

 

 

UO Served personally upon the defendant. Place where served:

 

 

(y Left copies thereof at the defendant's dwelling house or usual place of abode with a person of suitable age
and
discretion then residing therein.

Wname of person with whom the summons and complaint were left:Juan Rivera, Manager at
Wells Fargo Bank, N.A.

Town Center Way, Livingston, NJ 0703

—~o—

C Returned unexecuted:

 

 

other (specify) ;_ Juan Rivera: 40s, 5'10", 190 lbs, Black Hair, Hispanic, Glasses

 

 

 

STATEMENT OF SERVICE FEES
TRAVEL SERVICES TOTAL

 

 

 

 

 

DECLARATION OF SERVER

 

I declare under penalty of perjury under the laws of the United States of America that the foregoing

information
contained in the Return of Service and Statement of Service Fees is true and ¢,

  

Executed on 3/28/2019
Date

PO BOX 25066 Newark, NJ 07102

 

Address of Server

Service on:

Wells Fargo Bank, N.A.
Town Center Way,
Livingston, NJ 07039

Documents Served:

Summons, DECLARATORY RELIEF FOR DAMAGES
BASED UPON FRAUDULENTLY

CREATED MORTGAGE DOCUMENTS

PURSUANT TO PRIMARILY VIOLATIONS

OF 42 U.S.C. §1983 AND 15 U.S.C. §1692

 

 

 

 
 

CaGaselB16-O80879V ACEO WO coooIenéaAe FiRAVZWAs Page 2 ef 2 Pagel: 368

 

RETURN OF SERVICE

" A DATE
pepe of the Summons and complaint was made by 3/27/2019

NAME OF SERVER (PRINT) Richard Sanfillipo TITLE Process Server

Check one box below to indicate appropriate method of service

 

 

 

 

 

CO Served personally upon the defendant. Place where served:

 

 

oO heft copies thereof at the defendant's dwelling house or usual place of abode with a person of suitable age
an

discretion then residing therein.

name of person with whom the summons and complaint were left: Allison Carrol at Jeremy Doppelt, Esquire
408 Main Street Suite 502

Ci Returned unexecuted: Boonton, NJ 07005

 

 

 

Wother (specify) - Allison Carroll: White, Female, 40s, 5'3", 130lbs, Blonde Hair
Jeremy Doppelt was present the entire time: White, Male, 50s, 5'10", 170lbs, Bald, Glasses

 

 

STATEMENT OF SERVICE FEES

 

 

 

 

 

 

 

 

 

 

TRAVEL SERVICES TOTAL
DECLARATION OF SERVER
I declare under penalty of perjury under the laws of the United States of America that the foregoing
information
contained in the Return of Service and Statement of “td true q
Executedon 3/28/2019 i f
Date SighaMure of Server } 7
PO BOX 25066 Newark, NJ 07102
Address of Server
Service on:

Jeremy Doppelt, Esquire
408 Main Street suite 502
Boonton, NJ 07005

Documents Served:

Summons, DECLARATORY RELIEF FOR DAMAGES
BASED UPON FRAUDULENTLY

CREATED MORTGAGE DOCUMENTS

PURSUANT TO PRIMARILY VIOLATIONS

OF 42 U.S.C. §1983 AND 15 U.S.C. §1692

 

 

 

 
